PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/202,505
Filing Date: 28 Nov 2018
Appellant(s): Covidien LP



__________________
John R. Sepulveda (Reg. No.: 75,678)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed on 11/29/2021 and 01/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	In re pages 7-10 of the of the Appeal Brief filed on 11/29/2021, Appellant argued that Williams (US Pub. No.: 2012/0065665) does not disclose or teach the limitations “firing the circular stapling device to form a circular opening in the rectus sheath that is reinforced by a first annular array of staples formed in the rectus sheath” and “securing a portion of a bowel of a patient to an outer cutaneous layer of the abdominal wall with a second annular array of staples formed through the portion of the bowel and the outer cutaneous layer of the abdominal wall to form a stoma” recited in claim 1 and “firing the circular stapling device to form a circular opening in the rectus sheath that is reinforced by a first annular array of staples formed in the rectus sheath” and “securing a portion of a bowel of a patient to an outer cutaneous layer of the abdominal wall with a second annular array of staples to form a stoma” recited in claim 13.
	The examiner disagrees.   Williams discloses firing the circular stapling device to form a circular opening in the rectus sheath that is reinforced by a first annular array of staples formed in the rectus sheath (440, Fig. 23 and Para. [0208]).  Williams further discloses securing a portion of a bowel of a patient to an outer cutaneous layer of the abdominal wall with a second annular array of staples formed through the portion of the bowel and the outer cutaneous layer of the abdominal wall to form a stoma (Paras. [0214], [0101], [0151], [0209]-[0213], and [0217] and Figs. 21-31b. Williams describes drawing the colon through the trephine after the trephine is formed and attaching the colon to skin / the outer cutaneous layer of the abdominal wall to form the stoma in Para. [0209].  Williams also describes that the stoma is formed between the colon and the skin by the circular stapler in Paras. [0211]-[0214] and [0217].  After the colon is drawn through the trephine 450 by forceps as shown in Fig. 24 and/or an anvil as described in Paras. [0211]-[0213], the stoma is then formed between the colon and the skin/outer cutaneous layer of the abdominal wall with staples by the circular stapler as described in Paras. [0212]-[0214] and [0217].  The array of staples that connects the colon and the skin/outer cutaneous layer of the abdominal wall is the second annular array of staples).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JING RUI OU/Primary Examiner, Art Unit 3771 
                                                                                                                                                                                                       Conferees:
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771 

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773     
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.